EXHIBIT 23.2 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We hereby consent to the incorporation by reference in the Registration Statement on Form S-8(No. 333-84333 and No. 333-33603) of Met-Pro Corporation of our report dated May 27, 2009 relating to the financial statementsof Met-Pro Corporation Retirement Savings Plan as of December 31, 2008 and for the year then ended, which is included in this Annual Report on Form 11-K of Met-Pro Corporation Retirement Savings Plan for the year ended December 31, 2009. /s/ Margolis & Company P.C. Margolis & Company P.C. Bala Cynwyd, PA June 28, 2010
